Greene, J.,
concurring: I fully agree with most of the holdings and the result of the majority opinion but write only to suggest a more direct and straightforward analysis of the issues framed. First, when the tenant with consent continues to occupy leased premises after expiration of the term, tenant is deemed to be a tenant from year to year. K.S.A. 58-2502. Second, the general rule in Kansas is that when a tenant holds over with the consent of the landlord, express or implied, the law implies a continuation of the original tenancy upon the same term and conditions. Becker v. McFadden, 221 Kan. 552, 555, 561 P.2d 416 (1977); Thomas v. Dudrey, 208 Kan. 684, 690, 494 P.2d 1039 (1972); Buckle v. Caylor, 10 Kan. App. 2d 443, 444, 700 P.2d 979 (1985).
*1130Accordingly, the lease provision here requiring 90 days’ written notice for renewal served only to secure the leasehold for an additional 3 years, whereas holding over with permission would secure the leasehold for at least an additional year upon the same terms and conditions as a matter of law. Whether by renewal after written notice or by holding over with consent of the landlord, the tenant is entitled to all the terms and conditions of the original lease, including further renewal options and the purchase option. So long as the tenant exercises a purchase option under the lease within the term of a valid holdover tenancy, the right is fully enforceable as a matter of law.
I would affirm the district court on this legal basis. See Bergstrom v. Noah, 266 Kan. 847, 875-76, 974 P.2d 531 (1999).